EXHIBIT 10.36

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made this 30
day of December, 2008 between Gregg Appliances, Inc., an Indiana corporation
with a principal place of business at 4151 East 96th Street (the “Company”), and
Dennis L. May, an individual residing at 4151 East 96th Street (the
“Executive”).

WHEREAS, on October 19, 2004, the parties entered into an Employment Agreement
(the “Employment Agreement”); and

WHEREAS, the parties wish to amend the Employment Agreement to comply with the
requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of
1986, as amended, and the final regulations of the Treasury and other applicable
guidance promulgated thereunder;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby amend the Employment Agreement, effective as of
January 1, 2009, as follows:

1. Section 4(b)(i) of the Employment Agreement shall be deleted and replaced
with the following:

(i) Subject to the provisions of subparagraph 4(b)(ii) and subparagraph 4(b)(v),
if, prior to the expiration of the Term, Executive’s employment is terminated by
the Company without Cause, Executive shall be entitled to receive, as “Severance
Benefits,” (A) for the remainder of the Term his then current Base Salary, (B) a
lump sum stipend equal to 167% of the product of twenty-four (24) times: (1) the
monthly COBRA premium that corresponds, as of the date of Executive’s
termination of employment, to the health, dental and vision coverage that
Executive had in effect under the Company’s health, dental and vision plans
immediately prior to his termination of employment, and (2) the monthly premium
that corresponds, as of the date of Executive’s termination of employment, to
the long-term disability and group term life insurance coverage that Executive
had in effect under the Company’s long-term disability and life insurance plans
immediately prior to his termination of employment, and (C) for the year in
which such termination occurs, a pro-rated bonus for the portion of such year
during which Executive was employed by the Company, contingent, however, on the
satisfaction of any performance-based conditions relating to such bonus. The
stipend referred to in clause (B) will be subject to all applicable withholdings
and deductions, and will be paid to Executive on the same payroll date as the
first installment of Severance Benefits, and Executive may apply the stipend
towards Executive’s purchase of COBRA continuation



--------------------------------------------------------------------------------

coverage, continued benefit coverage, or for any other purpose. Notwithstanding
the foregoing, if Executive becomes employed by another employer during the time
that Severance Benefits are payable to Executive pursuant to this paragraph
4(b), the amount of Severance Benefits to which Executive would be entitled in
the absence of such other employment shall be reduced by the amount of any
compensation and benefits received or accrued by Executive due to such other
employment. Executive shall provide the Company with any evidence of
compensation and benefit amounts received or accrued in connection with other
employment which the Company shall reasonably request. Executive shall be under
no obligation to look for, solicit or accept employment with another employer
during the period he is entitled to receive Severance Benefits.

2. Section 4(b)(v) shall be deleted in its entirety and replaced with the
following:

(vi) Such reduction shall be made in such manner that the remaining Severance
Benefits provide Executive with the greatest after-tax benefit, as determined by
the Company’s accountants.

3. A new Section 15 shall be added to the Employment Agreement as follows:

15. Section 409A Compliance.

(a) Notwithstanding any other provision of this Agreement, if any amount payable
to Executive under this Agreement on account of Executive’s “Separation from
Service” from the Company constitutes deferred compensation within the meaning
of and subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations of the Treasury and applicable guidance of the Internal
Revenue Service thereunder (together, “Section 409A”), and Executive is a
“Specified Employee” of the Company on the date of his Separation from Service,
then payment of such amount shall be delayed until the first business day that
is at least six (6) months after the date on which Executive’s Separation from
Service occurs. For these purposes, “Separation from Service” means Executive’s
“separation from service,” as defined in Section 409A(a)(2)(A)(i) and Treas.
Reg. Section 1.409A-1(h), from the Company, and “Specified Employee” has the
meaning given to that term in Code Section 409A(a)(2)(B)(i) and Treas. Reg.
1.409A-1(i). Notwithstanding the foregoing, such six month delay of payments
shall not apply to any payments or benefits that are not subject to
Section 409A, including the following: (a) any severance or other payments that
qualify as “short term deferral” payments under Treas. Reg.
Section 1.409A-1(b)(4); and (b) any remaining severance or other payments paid
after the Executive’s Separation from Service to the extent (i) that the dollar
amount of such payments does not exceed two (2) times the lesser of (x) the
Executive’s annualized compensation (based on the Executive’s annual rate of pay
for the calendar year preceding the calendar year in which the Separation from
Service occurs, adjusted to reflect any increase during such calendar year which
was expected to continue indefinitely had the Executive’s Separation from
Service not occurred) and (y) the maximum amount of compensation that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the calendar year in which the Separation from

 

2



--------------------------------------------------------------------------------

Service occurs, and (ii) such severance or other payments are to be made to the
Executive no later than the last day of the second calendar year following the
calendar year in which the Separation from Service occurs. For purposes of
Section 409A, each payment of severance made on a payroll date and each monthly
provision of severance benefits under this Agreement shall be treated as a right
to a series of separate payments, as defined in Treas. Reg.
Section 1.409A-2(b)(2).

(b) With respect to any expense reimbursements or in-kind benefits provided
hereunder, including, without limitation, under Section 3(d) or Section 4(b)(i),
which are not otherwise excludible from the Executive’s gross taxable income, to
the extent required to comply with Section 409A, no reimbursement of expenses
incurred by Executive during any taxable year of Executive shall be made after
the last day of the following taxable year, the right to reimbursement of any
such expenses or such in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and the amount of expenses eligible for
reimbursement or in-kind benefits available during any taxable year may not
affect the expenses eligible for reimbursement or in-kind benefits available in
any other taxable year.

(c) All payments to Executive pursuant to this Agreement are intended to comply
with, or to be exempt from, the requirements of Section 409A. Executive
acknowledges that Executive bears the entire risk of any adverse Federal and
State tax consequences and penalty taxes in the event any payment pursuant to
this Agreement is deemed to be subject to Section 409A and that no
representations have been made to Executive relating to the tax treatment of any
payment pursuant to this Agreement under Section 409A and the corresponding
provisions of any applicable State income taxation laws.

4. Except as amended hereby, the terms and conditions of the Employment
Agreement shall continue unchanged and remain in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
effective as of the date above written.

 

GREGG APPLIANCES, INC. By:   /s/ Charles Young  

Name: Charles Young

Title: Chief HR Officer

Dated: 12/30/08

 

EXECUTIVE By:   /s/ Dennis L. May   Dennis L. May Dated: 12/30/08

 

4